Citation Nr: 0202675	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  99-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



REMAND

The veteran served on active duty from April 1967 to April 
1970 and from February 1971 to September 1971.  The appellant 
is the surviving spouse of the veteran. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The appellant was scheduled for a video conference hearing to 
be held on October 25, 2001, before a member of the Board.  
However, by a letter dated October 10, 2001, the RO notified 
the appellant that her appeal was being certified to the 
Board.

By means of a statement postmarked in November 2001, the 
appellant indicated that she was not accorded the hearing 
which had been scheduled for October 2001 due to confusion 
regarding her accredited representative.  She stated that she 
felt that she should be afforded a hearing.  The Board 
concurs and accordingly is REMANDING this case for the 
following development:

The RO should schedule the appellant for 
a videoconference hearing at the RO.  A 
copy of the notice to the appellant of 
the scheduling of such a hearing should 
be placed in the record.  Such notice 
should be furnished the appellant no less 
than 30 days prior to the date of the 
scheduled hearing.  38 C.F.R. § 19.76 
(2001).

After the appellant has been accorded an opportunity to 
present testimony at a videoconference hearing, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this remand is to 
comply with due process considerations, and the Board 
intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


